Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Joseph Pirela appeals the district court’s order adopting the magistrate judge’s recommendation to dismiss, as frivolous under 28 U.S.C. § 1915(e)(2)(B) (2012), Pirela’s civil complaint against Defendants. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Pirela’s informal brief does not challenge the basis for the district court’s disposition and, thus, Pirela has forfeited appellate review of the district court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). In addition, Pirela’s complaint was referred to the magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012), thereby requiring Pirela to file timely specific objections to the recommendation in order to preserve appellate review of the substance of that recommendation. See Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). Pirela was warned of the consequences of his failure to timely file specific objections. Although Pirela filed objections to the magistrate judge’s recommendation, rather than challenge the magistrate judge’s dispositive reasons for recommending dismissal of his claims, Pirela’s objections merely restated the allegations underlying his claims. Thus, we also conclude that Pirela has waived appellate review of the district court’s order adopting the magistrate judge’s recommendation. For these reasons, we affirm the district court’s judgment. See Pirela v. Florida, No. 5:17-cv-00160-D, 2017 WL 2438791 (E.D.N.C. June 5, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED